MEMORANDUM **
Brenda Maupin appeals pro se the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s denial of her application for Title II Social Security disability insurance benefits and Title XVI Supplemental Security Income benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.2002). We affirm.
The ALJ’s determination that Maupin was not disabled due to blindness or Crohn’s disease was supported by substantial evidence. See id. To the extent that the ALJ rejected or ascribed less weight to the controverted opinions of certain physicians, his reasoning was specific and legitimate. See id. at 957; Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). To the extent that the ALJ found Maupin’s testimony as to the severity of her pain and impairments unreliable, the ALJ gave specific, clear, and convincing reasons supported by substantial evidence. See id. at 958-59.
Maupin cites no authority for the proposition that she was entitled to have all doctors testify in person, rather than by telephone.
Maupin’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.